DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on September 9, 2021.
Claims 8-19 are currently pending.  Claims 1-7 and 20-22 have been canceled. Claim 8 has been amended.  Entry of this amendment is accepted and made of record.
Previous objection to the drawings has been withdrawn in view of Applicants amendments filed September 9, 2021.
Previous rejections of claims 19 and 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of Applicants amendments filed September 9, 2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer et al. (US 2013/01298915) (hereinafter Aschauer) in view of De Vos (WO 2012/161566) (hereinafter De Vos).
Regarding claim 8, Aschauer teaches in Figures 2 and 3 a method for measuring material properties of a test sample (sample) (MP) and subsequently cooling the test sample (sample) (MP) using a device for controlling the temperature (temperature control element) (3) of a test sample (sample) (MP) in a measuring unit for measuring material properties of the test sample, comprising a measuring cell (dish) (2) for receiving the test sample (sample) (MP), at least one temperature controlling element (Peltier elements) (12, 13), and a thermal storage element (brass plate) (11) coupled to the at least one temperature controlling element (Peltier elements) (12,13) to transfer heat, wherein means are provided for changing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to selectively couple or decouple the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in terms of heat transfer (see Abstract and paragraphs 0015, 0031, 0033-0035 and 0037), comprising the steps of:
a) measuring the material properties of the test sample (sample) (MP) at a measuring temperature (see paragraphs 0031 and paragraph 0037, lines 27-29); 
b) during step a): cooling the thermal storage element (brass plate) (11) in the state decoupled from the measuring cell (dish) (2) in terms of heat transfer, by using the at least one temperature controlling element (Peltier elements) (12, 13) (see paragraphs 0035 and 0037, lines 30-37); 
c) after steps a) and b): reducing the thermal resistance between the thermal storage element (brass plate) (11) and the measuring cell (dish) (2) in order to couple the thermal storage element and the measuring cell (dish) (2) to transfer heat (see paragraph 0037, lines 33-37); 
d) continuously transferring heat from the measuring cell (dish) (2) to the thermal storage element (brass plate) (11), whereby the test sample (sample) (MP) is cooled from the measuring temperature to a temperature suitable for removing the test sample (see paragraphs 0037, lines 33-43); and 
e) removing the test sample (see paragraph 0041).
However, Aschauer does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal storage element and the measuring cell as taught by Aschauer with providing a large ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell as taught by De Vos.  One would be motivated to make this combination in order to provide rapid and reliable temperature change to the test sample.     
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell being greater than 1:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than 1:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
However, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 2:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, the particular range/thermal capacity, absent any criticality, is only considered to be the “optimum” or “preferred” thermal capacity used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine based, among other things, on the desired thermal control of the thermal storage element and the measuring cell. See In re Aller, 105 USPQ 233.
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the method as taught by the prior combination with the ratio of the thermal capacity of the thermal storage element to the thermal capacity of the measuring cell is greater than at least 5:1, so as to provide desired thermal control of the thermal storage element and the measuring cell. 
Regarding claim 11, Aschauer in view of De Vos further teaches wherein the ratio of the thermal capacity of the thermal storage element (brass plate) (11) to the thermal capacity of the measuring cell (dish) (2) is selected such that the temperature of the thermal storage element (brass plate) (11) at the end of step d) does not exceed approximately 200.degree. C (see Aschauer; paragraph 0037).
Regarding claim 12, the prior combination teaches all the limitations of claim 11.

Although, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 160.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature of the thermal storage element at the end of step d) not exceeding approximately 160.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C.
Although, Aschauer as modified by De Vos does not explicitly teach wherein the temperature of the thermal storage element at the end of step d) does not exceed approximately 120.degree. C, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the temperature of the thermal storage element at the end of step d) not exceeding approximately 120.degree. C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are in thermoconductive contact, and a second position, in which the thermal storage element (brass) (11) and the measuring cell (dish) (2) are thermoconductively separated from each other (see Figures 2 and 3 and paragraph 0035).
Regarding claim 15, Aschauer teaches wherein the means for changing the thermal resistance comprise a drive (motor) (M) for moving the thermal storage element (brass) (11), the measuring cell (dish) (2) between a first position, in which the thermal storage element (brass) (11) and the measuring 
Regarding claim 19, Aschauer further teaches wherein the temperature controlling element comprises a Peltier element (Peltier elements) (12,13) (see paragraph 0034).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer in view of De Vos as applied to claim 8, 11 and 14 above, and further in view of Rhodes et al. (US 2974519) (hereinafter Rhodes).
Regarding claim 16, the prior combination teaches all the limitations of claim 8,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 17, the prior combination teaches all the limitations of claim 11,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 
Regarding claim 18, the prior combination teaches all the limitations of claim 14,
However, Aschauer as modified by De Vos does not explicitly teach wherein a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle.
Rhodes teaches wherein a fluid cycle (water circulation) connecting the thermal storage element (jacket) (49) and the measuring cell (test chamber) (25) is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump (pump) (35) disposed in the fluid cycle (water circulation) (see Figure 1 and column 3, line 43 through column 4, line 21).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a fluid cycle connecting the thermal storage element and the measuring cell is provided as heat transfer element, and that the means for changing the thermal resistance comprise a pump disposed in the fluid cycle as taught by Rhodes.  One would be motivated to make this combination in order to provide an alternative method of controlling the temperature of a measuring cell by heating and cooling for determining the flash point for a material as well known in the art. 

Response to Arguments
Applicant’s arguments, see Remarks, filed September 9, 2021, with respect to the rejection(s) of claim(s) 8-19 under 35 U.S.C. 103 as being unpatentable over Aschauer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aschauer in view of De Vos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855     



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855